Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Feb 22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection (see the updated rejection below) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner has removed the references, Pai et al., US 20110128388 and updated the rejection (see below) now incorporated the teachings of Cabral et al., US 10,187,629. 
Amendment: 
	The examiner notes based upon the disclosure of the instant application, that distortions in the light patterns, refers to changes in the image data captured which 
Regarding the newly amended claims, measured distortions identifies source, the examiner notes this is line with the prior art (see below) which knows the position/orientation of cameras and can detect whether those positions/orientations have changed based upon the captured data. 
US 11,017,585 – See claim claims 13-14 wherein the image data captured can be used to identify the physical camera that captured the data. 
Cabral et al., US 10,187,629 – which receives configuration information identifying the multiple cameras, position and orientation relative to the other cameras of the plurality of cameras. 
	
    PNG
    media_image1.png
    205
    266
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    147
    295
    media_image2.png
    Greyscale

US 20100134516 (para 66) , Eq 2-7 includes the camera location in world space coordinates (Cx Cy Cz) (para 132 where the camera location can be derived in world space coordinates). 
US 20150172539 – (see claim 5)

    PNG
    media_image3.png
    109
    281
    media_image3.png
    Greyscale

US 20170295358 (para 42-43) which discloses that the system can estimate and identify whether a camera out of multiple cameras is positioned and oriented in a desired (based upon the actual position and the designed (intended) position. 

 	Double Patenting
	The examiner notes the filing of a Terminal Disclaimer was held in abeyance with respect to applicant’s PG Pub US20200202570.
	An additional DP rejection is provided with regard to another applicant’s patent US11,212,456.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 5-9, 11-12 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims (see rejection below) of U.S. Patent No. 11,212,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	Additionally, the claims also look obvious over applicant’s US 11,212,456
	Instant Application                                               US 11,212,456
8. (Currently Amended) An image capture system, comprising: a plurality of light sources configured to project light patterns onto surfaces of objects in a capture volume; a plurality of image sensors configured to capture image data of the light patterns projected onto the surfaces of the objects by the plurality of light sources; and a processor configured to process the image data captured by the plurality of image sensors to estimate a calibration data for the plurality of the measured distortons_ in the light patterns_ of the image data identifies source information about which sensor of the plurality of image sensors is providing the image data.

a geometric capture to enable determination of one of geometrical 
a calibration capture to enable calibration of the at least one image sensor; and a motion capture; at least one image sensor, including at least one visible light sensor and at least one infrared sensor, configured to capture image data; and a processor coupled to and configured to control operation including timing of the at least one image sensor and the plurality of light sources, wherein the plurality of light sources includes a plurality of primary light sources to illuminate the capture volume during segments of the video capture, which occur at a fixed time interval starting from the first start time, wherein the plurality of light sources includes a plurality of pattern light sources configured to illuminate the capture volume with patterns during segments of the non-video capture, which occur at the fixed time interval starting 
3. The system of claim 1, wherein the calibration capture enables determination of information about the at least one image sensor including changes in positions of the at least one image sensor based on distortions of the patterns.





As noted above, claim 8 is broader with the exception of the term “estimate” calibration and identify source.  The patented claims 1 and 3, states calibrating the image sensor determining from the captured data information of the at least one sensor including changes in position (which means the sensor source for the at least one sensor would have to be identified in order to determine if the sensor/source’s position changed).  Additionally with respect to estimate, the examiner notes that when calibration is performed it is an estimate, in the broadest sense since it involves 
	Claim 1 is met by claims 1/3.
	Claim 3 is met by claims 1/3.
	Claim 5. See the rejection of claim 11 below regarding checkerboard. 
	Claim 6 is met by claims 1/3 (see the rejection of claim 8 regarding identifying the source). 
	Claim 7 is met by claims 1/3 where the pattern include visible and IR patterns. 
	Claim 8 is met by claims 1 and 3 and/or 1 and 8. 
	Claim 9 is met by claim 3 or 8.
	Claim 11 – the copatented claims do not recite checkerboard with respect to claims (1/3 and 1/8) however the examiner notes the checkerboard pattern is a conventional pattern used to perform calibration since it varies the black/white levels across the display/capture region thus the examiner takes “OFFICIAL NOTICE” regarding such, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Claim 12 – claims 1/3 and 1/8 recite the patterns may visible and infrared light.
	Claim 18 – claims 1/3/ and 1/8 recite at least one of a visible and non-visible sensors to capture the data.   One of ordinary skill in the art recognizes that an image sensor that captures images (visible or IR) can be a camera (imaging device) thus being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation “the measured distortions" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner notes claim 8 newly includes distortions which were previously in claim 1 and not claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raniwala et al., US 20170186146, VAREKAMP et al., US 20180374227 and Cabral et al., US 10,187,629


 	In considering claim 1, 
	
    PNG
    media_image4.png
    224
    527
    media_image4.png
    Greyscale

	
	The examiner first evidences Raniwala et al., US 20170186146, which discloses the following stereo camera:

	b) capturing…is met where the cameras (stereo, cameras 101, 102, 103)  can capture the projected light (visible or infrared) (step 206, Fig 2). 
	c) processing…is met where new calibration values are calculated (step 208).  
Regarding estimate, the examiner notes the term is not explicitly recited by Raniwala, however any calculation using a sample/representative of points is considered an approximation/estimation in the calculation/calibration and thus is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Additionally, Raniwala does not explicitly recite measuring distortions in the light patterns, however this is considered conventional in the art in order to accurate detect an object and/or movement of such object. 
The examiner incorporates VAREKAMP et al., US 20180374227 which discloses detecting distortions in a light pattern projected in order to generate/estimate the depth of the objects based upon the distortion (para 94). 
The motivation to modifiy Raniwala with VAREKAMP would provide the advantages as noted above and thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding the newly added limitations: d)

The examiner incorporates Cabral et al., US 10,187,629 which discloses: identifying which camera captured an image and if the camera moved position/orientation/angle (the distortion, where the original position/location/orientation of the camera has changed).  As shown in Fig 7, the configuration information of the multiple cameras is a position/orientation/angle with regard to what the camera(s) should be, and based upon the captured information/pattern, the parameters (position/orientation) are estimated based upon the changing of the position and/or orientation, which results in capturing images/portions which might vary to what the camera (position/orientation) is supposed to capture.   It is also noted that Cabral discloses estimating the calibration. 

    PNG
    media_image5.png
    149
    295
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    115
    291
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    187
    299
    media_image7.png
    Greyscale

The implementation of Cabral in the combination above would provide the ability to calibrate the camera(s) and to identify the sources (camera(s)) of the captured image portion that is distorted (or not) providing such data to ensure proper calibration as disclosed by Cabral. 
	
	In considering claim 2, 
	The combination discloses generating/project light onto a scene/area to detect movement/objects within a scene by the cameras, thus the light patterns would need to be on to detect movement and perform calibration during the capturing periods to first capture a scene/object(s)/movement and then to capture another image to compare to to perform the calibration/estimation as would be obvious to one of ordinary skill in the art before the effective filing date of the invention. 
	In considering claim 3, 
	Raniwala (para 75) discloses that the calibration includes values including distance, angle, orientation, offset or combination thereof between the components of the capture device (includes multiple cameras). 
	In considering claim 4, 


	In considering claim 5, 
	The examiner notes Raniwala and VAREKAMP both disclose the projecting of light sources which include patterns, where Raniwala (Figs 3-5) discloses a pattern illustrating the difference frequency levels dot pattern where a checkerboard pattern is another way to display alternating levels of brightness/frequency, the newly incorporated, Cabral et al., US 10,187,629 discloses such conventional pattern as shown (Fig 5) to perform calibration of the camera(s) rig, which uses a known pattern to compare the captured images/generated with such known pattern. 
	 
    PNG
    media_image8.png
    146
    291
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    379
    293
    media_image9.png
    Greyscale

	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a known pattern such as a checkerboard pattern as taught by Cabral to adequately calibrate the camera rig. 
	In considering claim 6, 
	Refer to claim 1, 
Where as noted above,  Cabral discloses capturing the images (test patterns) to determine if the orientation/position of one or more of the cameras that captured the images has changed or not. 

	In considering claim 7, 
	As noted in claim 1, the projected pattern/light may be invisible (infrared) as disclosed by Raniwala. 
	



Claims 8-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raniwala et al., US 20170186145, Furihata, US 10,713,810 and Cabral et al., US 10,187,629.

	In considering claim 8, 
	
    PNG
    media_image10.png
    214
    536
    media_image10.png
    Greyscale

	
	Refer to claim 1;
	a) The examiner notes claim 8 includes plurality of light sources where Raniwala disclose the light source projector may be visible or non-visible (infrared) (para 35) via projector 104. 
	Raniwala does not explicitly recite plurality of light sources as claimed. 
	The examiner notes based upon the projection area of the projector/size and area/scene to be illuminated would determine the use of one or more projectors, as evidenced by Furihata, US 10,713,810 (see claim 4, Fig 4, projector light sources 410) 
	b) the plurality of image sensors…. is met where the cameras (stereo, cameras 101, 102, 103)  can capture the projected light (visible or infrared) (step 206, Fig 2). 
	c) the processor… is met where new calibration values are calculated (step 208) processor 106 and calibrator 110 (Fig 1)  It is noted as stated in claim 1, the term estimate calibration is not explicitly recited, but since calibration is an approximation it meets and estimate (since parameters/variable may change).  
	The combination above does not explicitly recite the features d):  
	Raniwala does not explicitly recite distortion, though they compare image pattern to detect the angle/movement/orientation of camera changes as noted above. It is noted that Furihata, does disclose that lens distortion calibration is known (col 4, line 16-33) 
	
    PNG
    media_image11.png
    236
    293
    media_image11.png
    Greyscale

	The newly incorporated Cabral does disclose distortion (col 3, line 60-67) may be detected.  
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to detect/account for distortions in the captured images which would aid the calibration of the camera rig. 

    PNG
    media_image12.png
    102
    261
    media_image12.png
    Greyscale

The examiner notes the combination (Raniwala/Furihata)  above does not explicitly recite identifying the source(s) (camera as argued). 
The examiner incorporates Cabral et al., US 10,187,629 which discloses: identifying which camera captured an image and if the camera moved position/orientation/angle (the distortion, where the original position/location/orientation of the camera has changed).  As shown in Fig 7, the configuration information of the multiple cameras is a position/orientation/angle with regard to what the camera(s) should be, and based upon the captured information/pattern, the parameters (position/orientation) are estimated based upon the changing of the position and/or orientation, which results in capturing images/portions which might vary to what the camera (position/orientation) is supposed to capture.   It is also noted that Cabral discloses estimating the calibration. 

    PNG
    media_image5.png
    149
    295
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    115
    291
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    187
    299
    media_image7.png
    Greyscale

The implementation of Cabral in the combination above would provide the ability to calibrate the camera(s) and to identify the sources (camera(s)) of the captured image portion that is distorted (or not) providing such data to ensure proper calibration as disclosed by Cabral. 

	In considering claim 9, 
	The incorporated Furihata, discloses (DTEX 110, 114-115, 120)  the position and orientation of the cameras are measured to configure the system, as well as Raniwala which discloses (para 75) the angle and orientation of the cameras, and thus the combination would perform proper calibration and object detection.  Additionally, the cited Cabral also detects any deviation of the camera position/orientation(angle) from an initial/desired position to a newly captured position (see claim rejection). 
	In considering claim 10, 
	It is noted that Raniwala (para 85-95) disclose the camera calibration includes the angle, orientation etc.. between one or more of the components of the capture device. Additionally, the cited Cabral also detects any deviation of the camera position/orientation(angle) from an initial/desired position to a newly captured position (see claim rejection). 

	In considering claim 11,
	As noted by the incorporated Furihata the patterns includes a pattern displayed (215, Fig 2) which includes respective rectangles, where Raniwala (Figs 3-5) discloses a pattern illustrating the difference frequency levels dot pattern where a checkerboard pattern is another way to display alternating levels of brightness/frequency.  
	The newly incorporated Cabral et al., US 10,187,629 discloses such conventional pattern as shown (Fig 5) to perform calibration of the camera(s) rig, which uses a known pattern to compare the captured images/generated with such known pattern. 
	 
    PNG
    media_image8.png
    146
    291
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    379
    293
    media_image9.png
    Greyscale

	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a known pattern such as a checkerboard pattern as taught by Cabral to adequately calibrate the camera rig. 

	In considering claim 12, 
	As noted in claim 8, the projected pattern/light may be invisible (infrared) as disclosed by Raniwala. 
In considering claim 14,
The combination notably, Furihata, discloses lens distortion parameters are intrinsic parameters used for camera calibration along with the extrinsic parameters (DETX 28).  Thus the combination is able to determine the source information/light as well as sensor/camera parameters to perform calibration. Additionally, the incorporated Cabral discloses the camera(s)/(source(s) that capture a respective portion/region of an image is used to determine if the camera(s) position/orientation(angle) has changed, those parameters being used to calibrate the cameras (see portions as stated in claim 8) (see abstract of Cabral regarding parameters). 

As noted, Furihata (claim 14) discloses the lens distortion parameters to include intrinsic and extrinsic in performing camera calibration are used where Furihata, discloses (DTEX 110, 114-115, 120)  the position and orientation of the cameras are measured to configure the system, as well as Raniwala which discloses (para 75) the angle and orientation of the cameras, and thus the combination would perform proper calibration and object detection.  Additionally, Cabral discloses parameters including the position/orientation angle (see abstract). 
In considering claim 16, 
As noted above calibration is performed/estimated for the plurality of sensor/cameras using the intrinsic (lens etc..) and extrinsic (light source) parameters to properly calibrate the system (see claim 15). 
In considering claim 17, 
The at least one sensor type is met by Furihata (see claim 14) which discloses lens parameters (lens information) and the intrinsic and extrinsic parameters of the cameras/sensor Raniwala (para 3) and Furihata (DETX 28). 

	 In considering claim 18, 
	As noted in claim 8,  the system/sensor comprise camera(s). 
	In considering claim 19, 
	Raniwala discloses that object/person detection can be detect by voice commands, thus requiring an audio sensor which may be a standalone in a camera which records images/audio.  Regarding a plurality of audio sensors, depending upon the environment/precision audio sensor come equipped in the number of cameras as 
	In considering claim 20, 
	Raniwala discloses that temperature changes via a temperature sensor can be used to perform camera calibration (para 39) and using infrared (para 42, 63) where although the combination does not explicitly disclose thermal sensor, it is notoriously well known to use a thermal sensor (which is light in the infrared spectrum) which is used to detecting objects in an area, thus the examiner takes “OFFICIAL NOTICE” regarding such, where a thermal sensor is a type of infrared sensor which may be suitable depending upon the application/environment providing expected results as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  

Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer 
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.
/BRIAN P YENKE/Primary Examiner, Art Unit 2422